                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 ANGELA S.1 o/b/o A.M.S. a minor child,                  )
                                                         )
            Plaintiff,                                   )
                                                         )
 v.                                                      )      Civil Action No. 7:18-cv-00463
                                                         )
 ANDREW SAUL, Commissioner, Social                       )      By: Elizabeth K. Dillon
  Security Administration,                               )          United States District Judge
                                                         )
            Defendant.                                   )
                                                         )

                                       MEMORANDUM OPINION

        Plaintiff Angela S., on behalf of A.M.S., a minor child, brought this action for review of

the final decision made by defendant, Commissioner of the Social Security Administration,

denying Angela S.’s claim for social security income (SSI) under the Social Security Act. Both

parties moved for summary judgment, and pursuant to 28 U.S.C. § 636(b)(1)(B), the court

referred the motions to U.S. Magistrate Judge Robert S. Ballou for a report and recommendation

(R&R). On December 20, 2019, the magistrate judge issued his R&R, finding that substantial

evidence supported the Commissioner’s decision. (Dkt. No. 20.) Plaintiff filed a timely

objection on January 2, 2020. (Pl.’s Obj., Dkt. No. 21.)

        After de novo review of the pertinent portions of the record, the report, and the filings by

the parties, in conjunction with the applicable law, the court agrees with the magistrate judge’s

recommendation. Accordingly, the court will grant the Commissioner’s motion for summary




        1
          Due to privacy concerns, the court is adopting the recommendation of the Committee on Court
Administration and Case Management of the Judicial Conference of the United States that courts only use the first
name and last initial of the claimant in social security opinions.
judgment, deny Angela S.’s motion for summary judgment, and affirm the Commissioner’s

decision.

                                       I. BACKGROUND

       The court adopts the recitation of facts and procedural background as set forth in the

report. (R&R 2–9.)

                                        II. DISCUSSION

A. Standard of Review

       This court’s review of the administrative law judge’s (ALJ) underlying decision is

limited. See Gregory H. v. Saul, Civil Action No. 7:18-cv-00342, 2019 WL 4280334, at *1

(W.D. Va. Sept. 10, 2019). Specifically, “[a] district court’s primary function in reviewing an

administrative finding of no disability is to determine whether the ALJ’s decision was supported

by substantial evidence.” Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987). Substantial

evidence does not require a “large or considerable amount of evidence,” Pierce v. Underwood,

487 U.S. 552, 564–65 (1988); rather, it requires “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971). This is “more than a mere scintilla of evidence [and] somewhat less than a

preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966).

       Where, as here, a matter has been referred to a magistrate judge pursuant to 28 U.S.C. §

636(b)(1), this court reviews de novo the portions of the report to which a timely objection has

been made. Fed. R. Civ. P. 72(b)(3) (“The district judge must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to.”); United States v. Raddatz,

447 U.S. 667, 673–74 (1980) (finding that de novo review of the magistrate’s report and

recommendation comports with due process requirements).

                                                2
         For an objection to trigger de novo review, it must be made “with sufficient specificity so

as reasonably to alert the district court of the true ground for the objection.” United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007). Further, objections must respond to a specific error

in the report and recommendation. See Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

General or conclusory objections, therefore, are not proper; they are in fact considered the

equivalent of a waiver. Id. Likewise, an objection that merely repeats the arguments made in the

briefs before the magistrate judge is a general objection and is treated as a failure to object.

Moon v. BWX Techs, 742 F. Supp. 2d 827, 829 (W.D. Va. 2010). As other courts have

recognized in the social security context, “[t]he Court may reject perfunctory or rehashed

objections to R&Rs that amount to a second opportunity to present the arguments already

considered by the Magistrate Judge.” Heffner v. Berryhill, No. 2:16-cv-820, 2017 WL 3887155,

at *3 (D.S.C. Sept. 6, 2017) (quoting Felton v. Colvin, No. 2:12-cv-558, 2014 WL 315773, at *7

(E.D. Va. Jan. 28, 2014)). Because “the purpose of magistrate review is to conserve judicial

resources,” a “mere restatement of the arguments raised in the summary judgment filings does

not constitute an ‘objection’ for the purposes of district court review.” Nichols v. Comm’r of

Soc. Sec., 100 F. Supp. 3d 487, 497 (E.D. Va. 2015).

B. Angela S.’s Objections

         In her summary judgment brief, Angela S. argued that the ALJ erred in finding that

A.M.S.’s depressive disorder is not a severe impairment; that A.M.S. has marked limitations in

the domains of Attending and Completing Tasks, Interacting and Relating with Others, and

Moving About and Manipulating Objects;2 and that the ALJ’s assessment of A.M.S.’s subjective


         2
           Social Security regulations establish a three step sequential evaluation process for determining whether a
minor is disabled: (1) whether the claimant is engaged in substantial gainful activity; (2) if the claimant is not
engaged in substantial gainful activity, whether the claimant suffers from “an impairment or combination of
                                                          3
allegations is not supported by substantial evidence. (See Pl.’s Mem. in Supp. of Mot. for

Summ. J. 14–26, Dkt. No. 14.) In many if not most respects, Angela S.’s objections are a

restatement of her summary judgment arguments. It is not necessary for the court to address the

exact same arguments raised before the magistrate judge. The court will, however, address the

following objections.

         In considering the domain of Interacting and Relating with Others, the magistrate judge

stated the ALJ “may have oversimplified the situation when he wrote that ‘[n]o allegations have

been made regarding this area.’” (R&R 20 (quoting Tr. 20).) Angela S. argues that this was an

impermissible attempt to rehabilitate the ALJ’s deficient assessment of this domain. The court,

like the magistrate judge, does not consider the ALJ’s assessment to be deficient. The ALJ noted

claimant’s history of oppositional defiant disorder but found the impairment to be nonsevere

because it was largely historical. (Tr. 13.) This finding is supported by the lack of disciplinary

problems after 2015, A.M.S.’s testimony at the hearing about his interactions with three or four

close friends, and the state agency doctor findings of no problems in this domain. (Tr. 79.) The

ALJ’s finding of no limitation in this area is supported by substantial evidence.

         Regarding the Attending and Completing Tasks domain, Angela S. contends that the

magistrate judge failed to acknowledge that the ALJ’s assessment was scant and discusses other

evidence not relevant to the domain. For instance, the ALJ gave little weight to certain ninth

grade teacher questionnaires, partly because of their failure to observe A.M.S.’s physical

limitations. (Tr. 16–17.) Angela S. is correct that physical limitations are not explicitly


impairments that is severe”; and (3) if the claimant suffers from a severe impairment or impairments, whether the
impairment or impairments meets, medically equals, or functionally equals a listing. 20 C.F.R. § 416.924(a)–(d).
At the third step, the ALJ considers six domains of functioning: (1) acquiring and using information; (2) attending
and completing tasks; (3) interacting and relating with others; (4) moving about and manipulating objects; (5) caring
for yourself; and (6) health and physical well-being. 20 C.F.R. § 416.926a(b)(1). To be found disabled, the
claimant must have marked limitations in two domains or an extreme limitation in one domain.
                                                          4
considered under this domain,3 but the ALJ’s analysis was that the teachers’ “inability to observe

physical limitations which are apparent in the record calls into question these teachers’

observations.” (Tr. 16.) In other words, the ALJ was not conducting an analysis of physical

limitations in connection with this domain, he was stating a reason that the statements in the

teacher questionnaires were entitled to little weight. Angela S. also complains that the ALJ

referred to the science teacher’s questionnaire as a “outlier,” (Tr. 17), but then did not

specifically address that teacher’s opinions regarding the ability to attend and complete tasks. As

the magistrate judge noted, the ALJ did assess this opinion by stating that A.M.S. “has not

historically exhibited much difficulty interacting with others, caring for himself, or generally

learning.” (Tr. 17.) While the ALJ could have provided a more detailed analysis of this

teacher’s opinion, further analysis was not required. See Reid v. Comm’r of Soc. Sec., 769 F.3d

861, 865 (4th Cir. 2014) (stating that there is “no rigid requirement that the ALJ specifically refer

to every piece of evidence in his decision”); Mellon v. Astrue, C/A No. 4:08-2110-MBS, 2009

WL 2777653, at *13 (D.S.C. Aug. 31, 2019) (explaining that “it is widely held that ALJs are not

required to specifically discuss and analyze every piece of evidence in the case in their narrative

opinions so long as it is possible for the reviewing court to realize that all relevant evidence was

considered . . . in reaching the ultimate decision”) (collecting cases).

                                              III. CONCLUSION

         After a review of the record, the court concludes that the ALJ’s decision is supported by

substantial evidence and that the ALJ applied the correct legal standards. Accordingly, this court



         3
           “In this domain, we consider how well you are able to focus and maintain your attention, and how well
you begin, carry through, and finish your activities, including the pace at which you perform activities and the ease
with which you change them.” 20 C.F.R. § 416.926a(h); § 416.926a(h)(2)(v) (age group descriptor for adolescents
age twelve to eighteen).
                                                          5
will overrule Angela S.’s objections, adopt the magistrate judge’s recommendation, grant the

Commissioner’s motion for summary judgment, and deny Angela S.’s motion for summary

judgment.

       An appropriate order will be entered.

       Entered: February 5, 2020.



                                                   /s/ Elizabeth K. Dillon
                                                   Elizabeth K. Dillon
                                                   United States District Judge




                                               6
